EXHIBIT B
rr/mi/si                                                         1
HOUSE OF REPRESENTATIVES                            April 19, 2021


                THE CONNECTICUT GENERAL ASSEMBLY

                  THE HOUSE OF REPRESENTATIVES

                        Monday, April 19, 2021




     (The House of Representatives was called to order at 10:46

a.m., Speaker Ritter of the 1st District in the Chair.)



SPEAKER RITTER (1ST):


     Good morning, everybody. The House, will please come to order.

Will the Members, staff and guests please rise and direct your

attention to the dais where Reverend Erica Thompson will lead us

in prayer.



REVEREND ERICA THOMPSON:


     Good morning. This morning, I woke up to a choir of birds

singing outside my bedroom window. And as I sat with a hot cup of

coffee in my hands, listening to their songs, enjoying some peace

and quiet before the sun rose and the day began, two emotions

washed over me, grief, and gratitude. I grieve, and if I'm honest,
rr/mi/si                                                                  8
HOUSE OF REPRESENTATIVES                                     April 19, 2021


REP. ACKERT (8TH):


     You're welcome.



SPEAKER RITTER (1ST):


     Are there any other announcements or introductions? Seeing

none. Will the Clerk please call Calendar 323?



CLERK:


     On Page 51, Calendar 323, Substitute for House Bill No. 623,

AN ACT CONCERNING IMMUNIZATIONS.        Favorable Committee         Reports,

Public Health and Appropriations.



SPEAKER RITTER (1ST):


     Representative    Steinberg   of   the   136th   from    the   town   of

Westport. You have the floor, sir.



REP. STEINBERG (136TH):


     Good morning, Mr. Speaker. I want to start by congratulating

our newest Member of the Legislature. I'm sure he will have a first
rr/mi/si                                                                  9
HOUSE OF REPRESENTATIVES                                     April 19, 2021


day, he will never forget. Mr. Speaker, I move for acceptance of

the Joint Committee's Favorable Report and passage of the Bill.



SPEAKER RITTER (1ST):


       Question before the Chamber is on adoption of the Bill and

acceptance of the Joint Committee's Favorable Report and passage

of the Bill. Will you move -- Representative, is there -- hang on

one    second.   Sorry.   And   passage   of   the   Bill,   Representative

Steinberg, you have the floor.



REP. STEINBERG (136TH):


       Thank you, Mr. Speaker. Mr. Speaker, this Bill is about

vaccines. Think about the word, what it means to us now compared

to just a year ago. Vaccines have come to mean hope, safety, the

promise of return to something approaching normalcy. After a half,

a million American deaths, where would we be without vaccines right

now?


       Vaccines have been an essential part of our collective health

care safety net for a long time, over a century. Think about that.

I remember having chicken pox. I also had the mumps and the
rr/mi/si                                                              10
HOUSE OF REPRESENTATIVES                                  April 19, 2021


measles. Okay. It was a long time ago, but my father who was a

primary care physician was really concerned about my condition.


      To him, it wasn't a trivial disease that would just go away,

back then people died, fortunately, not long after, vaccines for

these diseases became widely available. They have been so effective

that an entire generation has grown up not without experiencing

the ravages of highly contagious diseases. This has led to some

erroneous conclusions, such as we've eradicated these diseases. We

can now relax because they're in the past.


      Well, we all know now how dangerous relaxing too soon can be

when we're talking about highly contagious diseases. And we've had

a recent measles case in Connecticut. It's not an outbreak, it's

not an epidemic, but it shows it can still happen. It is a testament

to the continuing presence of contagious disease.


      So, what does this Bill about? What has changed? In recent

years, we've noted a disturbing pattern. Young student cohorts,

incoming kindergartners, and their subsequent elementary grades

are falling below the widely accepted herd immunity, or as I prefer

to   call   it   community   immunity,   threshold   of   95%,   which   is

particularly important for the measles.
rr/mi/si                                                        11
HOUSE OF REPRESENTATIVES                            April 19, 2021


     The key data describe a clear trend over the past decade

towards higher levels of religious exemptions resulting in as many

as a hundred schools at any given time with vaccination rates below

the community immunity threshold. Each of these schools is becoming

a potential vector for a disease outbreak. It's reasonable to

assume that many families currently use the religious exemption,

they're doing so because they have doubts about the efficacy or

safety of vaccines. It's a belief, even if it's not a specific

religious one, but it's a problem, a growing problem.


     Let me be clear. Vaccine hesitancy is becoming a direct and

serious threat to the public health. It demands a proactive

approach, not a reactive one dependent on quarantines or contact

tracing. We've seen how that's gone. We need to act and act before

we have an epidemic, an epidemic that we can prevent. That's what

we're here for today.


     So,   no one wants to declare any student ineligible for

attending school, but efforts by healthcare professionals and

educators to educate families about vaccines have been unable to

compete with a fear instilled by the disinformation net. There are

many well-meaning families refusing to vaccinate because they

brought into slickly produced presentations, which question safety
rr/mi/si                                                                 12
HOUSE OF REPRESENTATIVES                                     April 19, 2021


and efficacy while inciting fear of big pharma and secret cabal's

intent on inserting microchips.


      It's made it really hard to have a calm and constructive

conversation on the subject, but the Bill seeks to do something

about the situation. It calls for insurance companies to reimburse

practitioners for extended 20 minutes or more consultations with

families about their concerns. Practitioners will now also be able

to   consider     previous   reactions,   family   history    and   genetic

predisposition in granting a medical exemption.


      It's   no   guarantee,   but   we   are   confident    that   it   will

facilitate more productive dialogue, build rapport, convinced some

vaccine hesitant families to vaccinate, perhaps with some sort of

extended vaccination schedule, and keep families and practices not

kicked out. Yes, we are eliminating the religious exemption, which

affectively encompasses general beliefs in opposition to vaccines.


      Going forward, all children, regardless of religion will need

to be up-to-date on required vaccinations, unless they have a

medical exemption. Those who don't comply with the law, a law that

has been in place for over 60 years, will not be eligible to enroll

in school. That's the way it's been for the majority of Connecticut
rr/mi/si                                                                13
HOUSE OF REPRESENTATIVES                                    April 19, 2021


children for decades. Parents will have a choice vaccinate their

child or seek other means to educate their children.


       Online learning is evolving rapidly, offering an alternative,

even if not, maybe the perfect solution. It will now be a real

consideration for some families. But the bottom line is this,

parents have a right to expect that their children will be safe at

school. We are acting to assure that assumption continues to be

true.


       Mr. Speaker, I move passage of the Bill.



SPEAKER RITTER (1ST):


       Thank   you,   Chairman   Steinberg.   Will   you   remark   further?

Representative Petit if you could just hit that button, please,

sir. There you are, Representative Petit, the Ranking Member of

the Public Health Committee and a state Rep. representing the towns

of Plainville and the city of New Britain. You have the floor,

sir.
